Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The following is a non-final, office action on the merits. Receipt is acknowledged of the Applicant’s claims dated 8/20/2019. Therefore claims 1-20 are currently pending and have been considered below. 
Double Patenting
Claims 1-10, 12-15, and 17-20 are rejected on the ground of nonstatutory double patenting over claims 1-3, 7-11, 13-15, and 17-25 of U.S. Patent No. 10,899,429 since the claims of US Patent 10,899,429 are broader than the instant Application 16/634786 and therefore it covers the subject matter of Application 16/634786 with the exception of claims 11 and 16.

A full comparison of the claims is contained in the office action appendix.


A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 17 are rejected under 35 U.S.C. 102(a) (1) as anticipated by Honorato et al. (US 20070267541) referred herein after as Honorato.
Claim 1:
Honorato discloses
An actuating system, comprising: a rotatable member rotatable relative to a fixed member; at least one actuator coupled to the rotatable member and to the fixed member; 
(see Honorato ….which discusses actuators used to rotate a rotatable member 1 [empennage ] to a fixed member 5 [shaft] via  [0135]…a central frame 7, an upper frame 8 and a lower frame 9 (see FIG. 6), in the tail fuselage 6, in such a way that, as can be observed in FIGS. 3A, 3B and 3C, the empennage can rotate vertically on a horizontal linkage shaft 5 between a negative maximum angle of incidence -.theta..sub.1 (corresponding to a position in an ascent maneuver of the aircraft) and a positive maximum angle of incidence +.theta..sub.2 (corresponding to a position in a descent maneuver of the aircraft) in response to the actuation of actuator means)

    PNG
    media_image1.png
    389
    365
    media_image1.png
    Greyscale

a planar control surface coupled to the rotatable member such that the control surface extends perpendicularly from the periphery of the rotatable member 

    PNG
    media_image2.png
    319
    306
    media_image2.png
    Greyscale


(see FIGS 3B,3C above where the rotation is at the +/- θ angles).
Claim 17:
Honorato discloses
A method of actuating a control surface for a vehicle comprising:
extending at least one actuator coupled to a rotatable member and a fixed member to cause the rotatable member to rotate relative to the fixed member, 
(see Honorato ….which discusses actuators used to rotate a rotatable member 1 [empennage ] to a fixed member 5 [shaft] via  [0135]…a central frame 7, an upper frame 8 and a lower frame 9 (see FIG. 6), in the tail fuselage 6, in such a way that, as can be observed in FIGS. 3A, 3B and 3C, the empennage can rotate vertically on a horizontal linkage shaft 5 between a negative maximum angle of incidence -.theta..sub.1 (corresponding to a position in an ascent maneuver of the aircraft) and a positive maximum angle of incidence +.theta..sub.2 (corresponding to a position in a descent maneuver of the aircraft) in response to the actuation of actuator means)
a planar control surface being coupled to the rotatable member such that the control surface extends perpendicularly from the periphery of the rotatable member being caused to rotate about the centre of the rotatable member from a first position to a second position.
(see FIGS 3B,3C above where the rotation is at the +/- θ angles).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4-6, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Honorato et al. (US 20070267541), referred herein after as Honorato, in view of Lewis et al. (US 6354540), referred herein after as Lewis.
Claim 2:
Honorato does not disclose
the at least one actuator comprises a piston and wherein the at least one actuator is pivotably connected to the fixed member and to the rotatable member. 
Lewis teaches
the at least one actuator comprises a piston and wherein the at least one actuator is pivotably connected to the fixed member and to the rotatable member. 

    PNG
    media_image3.png
    518
    615
    media_image3.png
    Greyscale

(see Lewis FIG. 1 and claims 14, 15 which show and discuss actuator arms [9] (actuator and pistons) fixed member [first docking assembly] rotatable member [load sensing ring [3]  with 6 degrees of freedom rotation])
Therefore, from the teaching of Lewis, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator system of Honorato to include the above claim elements as taught by Lewis in order to offer more degrees of freedom rotation.
Claim 4:
Honorato does not disclose
the at least one actuator comprises a plurality of actuators arranged in pairs.
Lewis teaches
the at least one actuator comprises a plurality of actuators arranged in pairs.
(see Lewis FIG. 1 and col 15, lines 30-365 which discuss 6 actuators [3 pairs])
Therefore, from the teaching of Lewis, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator system of Honorato to include the above claim elements as taught by Lewis in order to offer more degrees of freedom rotation using 3 pairs of actuators.
Claim 5:
Honorato does not disclose
plurality of actuators comprise only three pairs of actuators.
Lewis teaches
plurality of actuators comprise only three pairs of actuators.

    PNG
    media_image3.png
    518
    615
    media_image3.png
    Greyscale

(see Lewis FIG. 1 and col 15, lines 30-365 which discuss 6 actuators [3 pairs])
Therefore, from the teaching of Lewis, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator system of Honorato to include the above claim elements as taught by Lewis in order to offer more degrees of freedom rotation using 3 pairs of actuators.
Claim 6:
Honorato does not disclose
the plurality of actuators define an elongate space having the fixed member and rotatable member disposed at the longitudinal ends of the elongate space, and wherein the fixed member and rotatable member are annular.
Lewis teaches
the plurality of actuators define an elongate space having the fixed member and rotatable member disposed at the longitudinal ends of the elongate space, and wherein the fixed member and rotatable member are annular.

(see Lewis FIG. 1 and claims 14, 15 which show and discuss actuator arms [9] (actuator and pistons) fixed member [first docking assembly] rotatable member [load sensing ring [3]  with 6 degrees of freedom rotation], and annular shaped)
Therefore, from the teaching of Lewis, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator system of Honorato to include the above claim elements as taught by Lewis in order to offer more degrees of freedom rotation using 3 pairs of actuators.
Claims 9, 20:
Honorato does not disclose
when a first one of the plurality of actuators expands a second one of the plurality of actuators retracts to cause rotation of the rotatable member.
Lewis teaches
when a first one of the plurality of actuators expands a second one of the plurality of actuators retracts to cause rotation of the rotatable member.
(see Lewis FIG. 1 and col 5, lines 53-62 which show and discuss the dynamic adjustment of actuators to cause the necessary rotation for docking)
Therefore, from the teaching of Lewis, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator system of Honorato to include the above claim elements as taught by Lewis in order to the rotation needed using 3 pairs of actuators.



Claim 3, 7, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Honorato et al. (US 20070267541), referred herein after as Honorato in view of Foulgoc (FR2681832), referred herein after as Foulgoc.
Claims 3, 18:
Honorato does not disclose
the rotatable member is rotatable +/- 22.5 degrees relative to the fixed member to effect a 45 degree rotation of the planar control surface relative to a fixed plane.
Foulgoc teaches
 the rotatable member is rotatable +/- 22.5 degrees relative to the fixed member to effect a 45 degree rotation of the planar control surface relative to a fixed plane.
(see Foulgoc FIGS. 1-4 where rotatable member [control surface [1]] rotates relative to fixed member [engine motor [4]] from 0 deg. To 90 deg.)

    PNG
    media_image4.png
    360
    500
    media_image4.png
    Greyscale



Claim 7:
Honorato does not disclose
engine is disposed in the elongate space.
Foulgoc teaches
engine is disposed in the elongate space.
 (see Foulgoc FIGS. 1-4 where rotatable member [control surface [1]] rotates relative to fixed member [engine motor [4]] from 0 deg. To 90 deg.)



Claim 11 (Currently amended): The actuating system according to any one

of the preceding claim[[s]]_1, wherein 
Claim 11:
Honorato does not disclose
the planar control surface comprises portion for controlling the direction of a vehicle, the portion being moveable independently of the planar control surface. 
Foulgoc teaches
the planar control surface comprises portion for controlling the direction of a vehicle, the portion being moveable independently of the planar control surface. 
(see Foulgoc FIGS. 1-4, FIG. 5 and lines 50-55)


.

Claim 8, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Honorato et al. (US 20070267541), referred herein after as Honorato in view of Foulgoc (FR2681832), referred herein after as Foulgoc, and further in view of Lair (US 20020158146) .
Claims 8, 19:
The Combination of Honorato and Foulgoc does not disclose
at least one actuator is configured to incline the central axis of the rotatable member with respect to the central axis of the fixed member in order to change a flow path through the actuating system.
Lair teaches
at least one actuator is configured to incline the central axis of the rotatable member with respect to the central axis of the fixed member in order to change a flow path through the actuating system.
(see Lair [0050] and FIGS. 1, 2-4 which show actuators 15 rotate wrt fixed shells 12, 13 to change the flow [exhaust] as shown in FIGS 3, 4)

    PNG
    media_image5.png
    422
    340
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    230
    387
    media_image6.png
    Greyscale


Claim 10
The Combination of Honorato and Foulgoc does not disclose
the rotatable member is a tail cone of an aircraft.
Lair teaches
the rotatable member is a tail cone of an aircraft.
 (see Lair [0050] and FIGS. 1, 2-4 which show actuators 15 rotate wrt fixed shells 12, 13 to change the flow [exhaust] as shown in FIGS 3, 4)

    PNG
    media_image5.png
    422
    340
    media_image5.png
    Greyscale

Therefore, from the teaching of Lair, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator system of Honorato in view of Foulgoc to include the above claim elements as taught by Lair in order use exhaust area changes advantageously.

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Honorato et al. (US 20070267541), referred herein after as Honorato in view of Lewis et al. (US 6732974), and referred herein after as Lewis‘974.
Claims 12-16:
Honorato does not disclose
A vehicle comprising first and second actuating systems arranged in parallel and on opposite sides of the vehicle to each other. (claim 12)
the vehicle is an aircraft. (claim 13)
the longitudinal axis of the vehicle and central axes of the plurality of fixed members are arranged in parallel (claim 14)
part for an aircraft comprising first and second actuating systems arrangedin parallel and on opposite sides of the part to each other. (claim 15).
the part is an empennage (claim 16)
Lewis ‘794 teaches
A vehicle comprising first and second actuating systems arranged in parallel and on opposite sides of the vehicle to each other. 
the vehicle is an aircraft. (claim 13)
the longitudinal axis of the vehicle and central axes of the plurality of fixed members are arranged in parallel (claim 14)
(see FIGS. 1 and 2 show fixed parallel members vertical stabilizers 7a and 7b).
part for an aircraft comprising first and second actuating systems arrangedin parallel and on opposite sides of the part to each other. (claim 15).


the part is an empennage (claim 16)
(see Lewis ‘974 FIG. 1shows actuators 4a [49] and 4b that control surfaces 3a, 3b [39 on the aircraft shown]
FIGS. 1 and 2 show fixed parallel members vertical stabilizers 7a and 7b).

    PNG
    media_image7.png
    497
    605
    media_image7.png
    Greyscale

Therefore, from the teaching of Lewis ‘794, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator system of Honorato to include the above claim elements as taught by Lewis ‘794 in order to control the roll and pitch attitudes of the vehicle.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney M. Henry whose telephone number is 571-270-5102.  The examiner can normally be reached on Tuesday through Friday from 7:30am to 7:00pm.
http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins whose telephone number is 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6102.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/RMH/

/Rodney Henry/ Patent Examiner Art Unit 3681	
	
	
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644